DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Formal matters
	This action is in response to papers filed 11/15/2021.
	Claims 1, 4-5, 7-11, 14 are pending.  
Claim 1 has been amended.
The instant response is technically non-compliant with 37 CFR 1.121 as claim 1 is listed as previously presented, but has been amended.  In order to promote compact prosecution and customer service the instant response will be examined.  However future amendments that are not compliant with 37 CFR 1.121 may not be entered or examined.  
Applicant’s election without traverse of group 1, claim 1 (in part) and 2 and DNA in the reply filed on 3/8/2021 is acknowledged.
Claims 3-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/8/2021.
Claim 1 is being examined.
The objection to the drawings has been withdrawn in view of the replacement sheets filed 11/15/2021.  
The art of Han has been withdrawn in view of the amendment.
Priority
The instant application was filed 05/29/2018 is a national stage entry of PCT/KR2017/001632 with an international filing date: 02/15/2017 and claims foreign priority to KR10-2016-0017359, filed 02/15/2016 and claims foreign priority to KR10-2017-0020238, filed 02/14/2017.
Foreign priority document KR10-2017-0020238, filed 02/14/2017 is not provided.
Foreign priority document KR10-2016-0017359 is not in English.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 1 is  objected to because of the following informalities:  
Claim 1 recites, “detection of nucleic acid in the preamble.”  Claim 1 later recites, “the target nucleic acid.”  Claims are more clear and concise when they use the same language throughout.  
  Appropriate correction is required.
Response to Arguments
This is a new grounds of objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite, “Z is DNA consisting of 2 or 3 nucleotides.”  The response of 11/15/2021 asserts support can be found generally throughout the specification.  Reviewing and searching did not reveal explicit support for Z is DNA consisting of 2 to 3 nucleotides.  Review and searching of the specification revealed, “the Y region of the promer consists of at least 2 nucleotides, preferably 2-10 nucleotides, more preferably 2-9 nucleotides, even more preferably 2-8 nucleotides, still even more preferably 2-7 nucleotides, still even more preferably 2-6 nucleotides, still even more preferably 2-5 nucleotides, still even more preferably 2-4 nucleotides, still 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1recites the limitation "the target protein" in wherein clause.  There is insufficient antecedent basis for this limitation in the claim. As protein has been deleted from the preamble.  This rejection can easily be overcome by amending the claim to provide antecedent basis for “the target protein” earlier in the claim or deleting “the target protein” from the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Harvey (Analytical Chemistry (2004) volume 333, pages 246-255).
MPEP 2114 Apparatus and Article Claims states- " While features of an apparatus may be recited either structurally or functionally, claims< directed to > an < apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); < In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).”  
While the claim has been amended to recite, “ X is DNA consisting of 10 to 30 nucleotides; Y is RNA consisting of 1 to 10 nucleotides; and Z is DNA consisting of  2 or 3 nucleotides”  the claim provides not limitation with respect to the size of the promer.  The claim provides functional limitations of the promer and the length of the regions in view of the amendment.  However the claims provide no limitations on how the regions 
With regards to claim 1, Harvey teaches, “A 24-mer chimeric oligonucleotide, 5'-TATGCC ATTT-r(GAGA)-TTTTTGAATT-3', was synthesized using a PerSeptive Biosystems Expedite nucleic acid synthesis system. FAM-dT and TAMRA-dT were introduced at positions 10 and 15'.” (page 248, 1st column, preparation of Catacleave probe).  Harvey thus teaches a probe with X-Y-Z which is DNA-RNA-DNA and with fluorescent marker inside the ends. The TAT or TA at the 5’ is the Z region with the other sequence being the linker between XY and Z region.
Response to Arguments
The response traverses the rejection in view of the amendment.  This argument has been thoroughly reviewed but is not considered persuasive as the claim has been amended to recite, “ X is DNA consisting of 10 to 30 nucleotides; Y is RNA consisting of 1 to 10 nucleotides; and Z is DNA consisting of  2 or 3 nucleotides”  the claim provides not limitation with respect to the size of the promer.  The claim provides functional limitations of the promer and the length of the regions in view of the amendment.  However the claims provide no limitations on how the regions are linked.  Figure 1 teaches additional nucleotides between X-Y-Z regions.  Thus the broadest reasonable interpretation is the claim  allows additional sequences between the regions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/336684 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a “A promer which is used as a primer and a probe for real-time detection of nucleic acid or protein, has a structure of X-Y-Z, comprises a detectable marker attached to both ends or an inside thereof, and forms a complex by binding to a target nucleic acid or a specific region of a target protein to be detected in real time, wherein when Y region of the promer is cleaved by a specific enzyme, X region act as primer in maintaining a complex with the target nucleic acid or the target protein and Y and Z regions are separated from the specific region of the target nucleic acid or protein, X is DNA consisting of 10 to 30 nucleotides; Y is RNA consisting of 1 to 10 nucleotides; and Z is DNA consisting of  2 or 3 nucleotides.”
each of X and Y is a DNA or RNA comprising nucleotides and Z is a DNA, RNA comprising nucleotides, or is null; and when any one of X, Y and Z is DNA, then one or more of the other two are RNA.” Claim 2 of 684 states, “wherein X is a DNA or RNA comprising 1 to 60 nucleotides; Y is a DNA or RNA comprising 1 to 10 nucleotides; and Z is a DNA or RNA comprising 1-10 nucleotides, or Z is null; when Z is null, then Y is a DNA or RNA comprising 3 to 10 nucleotides; and when Z is 1, then Y is a DNA or RNA comprising 2 to 10 nucleotides.”
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the promoter of the claims of ‘684 anticipate the instant claims.
Response to Arguments


Claim 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/761244 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a “A promer which is used as a primer and a probe for real-time detection of nucleic acid or protein, has a structure of X-Y-Z, comprises a detectable marker attached to both ends or an inside thereof, and forms a complex by binding to a target nucleic acid or a specific region of a target protein to be detected in real time, wherein when Y region of the promer is cleaved by a specific enzyme, X region act as primer in maintaining a complex with the target nucleic acid or the target protein and Y and Z regions are separated from the specific region of the target nucleic acid or protein,  X is DNA consisting of 10 to 30 nucleotides; Y is RNA consisting of 1 to 10 nucleotides; and Z is DNA consisting of  2 or 3 nucleotides.”
The claims of ‘244 are drawn to a promer, “A single-stranded nucleic acid, which is for real-time detection of a genetic variation of a single target gene, the single-stranded nucleic acid comprising: (i) a structure of X-Y-Z; (ii) a complementary bonding to all or part of the nucleotide sequence of a single target gene containing a genetic variation; (iii) at least two identical or different detectable markers attached to both ends 
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the promoter of the claims of ‘244 anticipate the instant claims.
Response to Arguments
The response request the case be held in abeyance until allowable subject matter is identified.  
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634